I concur in the conclusion reached in the majority opinion because it appears from the evidence that while the corporation was organized and exists as "a corporation not for profit," its operation is that of a business corporation or a business conducted by individuals, for profit.
It appears to the that the owners and operators of the school involved are engaged in the business of operating a private school in which they charge tuition for the services rendered their patrons; the school is operated for the purpose of producing a livelihood for the owners and operators thereof, and that it makes no difference whatever whether it is organized as an ordinary business corporation or "a corporation not for profit," or as a partnership, the result is all the same and the appellant comes within the purview of the statute and the ordinance cited in the majority opinion. *Page 61